260 F.2d 959
UNITED STATES of Americav.Anthony ROSSI, Michael Tenore and Joseph Juliano, Appellants.
Nos. 12620-12622.
United States Court of Appeals Third Circuit.
Argued November 4, 1958.
Decided November 10, 1958.

Anthony A. Calandra, Newark, N. J., for appellant Juliano.
George R. Sommer, Newark, N. J., for appellants Rossi and Tenore.
Chester A. Weidenburner, U. S. Atty., Newark, N. J., for appellee.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
These are appeals by three defendants from their conviction in the District Court for the District of New Jersey upon an indictment for conspiracy to violate the internal revenue laws pertaining to the manufacture of distilled spirits. The case was presented to the jury upon a charge to which no objection is made, the defendants' sole contention being that there was insufficient evidence produced to support a finding by the jury that they or any of them were members of the conspiracy which was shown to have existed. We have carefully considered the evidence in the light of the appellants' arguments. No useful purpose would be served by reciting it here in detail. It is enough to say that we are satisfied that the evidence was sufficient to support the verdict in the case of each of the defendants.


2
The judgments of the district court will be affirmed.